 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        LORI ANNA MASSEY,                                  CASE NO. 19-cv-05421-RBL
 9
                                Plaintiff,                 ORDER DENYING APPLICATION
10              v.                                         TO PROCEED IN FORMA PAUPERIS

11      PIERCE COUNT SHERIFF’S
        DEPARTMENT; PIERCE COUNTY
12      SHERIFF’S DEPUTY, KIMBERLY
        DAWN KLEMME
13
                                Defendant.
14

15
            THIS MATTER is before the Court on Plaintiff Lori Anna Massey’s Declaration and
16
     Application to Proceed in Forma Pauperis. Dkt. #11.
17
            The standard governing in forma pauperis eligibility under 28 U.S.C. § 1915(a)(1) is
18
     “unable to pay such fees or give security therefor.” A person is eligible if they are unable to pay
19
     the costs of filing and still provide the necessities of life. See Rowland v. Cal. Men's Colony,
20
     Unit II Men’s Advisory Council, 506 U.S. 194, 203 (1993) (internal quotations omitted). The
21
     court has broad discretion in resolving the application, but “the privilege of proceeding in forma
22
     pauperis in civil actions for damages should be sparingly granted.” Weller v. Dickson, 314 F.2d
23
     598, 600 (9th Cir. 1963), cert. denied 375 U.S. 845 (1963).
24

     ORDER DENYING APPLICATION TO PROCEED
     IN FORMA PAUPERIS - 1
 1          A district court may permit indigent litigants to proceed in forma pauperis upon

 2   completion of a proper affidavit of indigency. See 28 U.S.C. § 1915(a). The Court has broad

 3   discretion in resolving the application, but “the privilege of proceeding in forma pauperis in civil

 4   actions for damages should be sparingly granted.” Weller v. Dickson, 314 F.2d 598, 600 (9th Cir.

 5   1963), cert. denied 375 U.S. 845 (1963).

 6          A person is eligible to proceed in forma pauperis if they are unable to pay the costs of

 7   filing and still provide the necessities of life. See Rowland v. Cal. Men's Colony, Unit II Men’s

 8   Advisory Council, 506 U.S. 194, 203 (1993) (internal quotations omitted). This generally

 9   includes incarcerated individuals with no assets and persons who are unemployed and dependent

10   on government assistance. See, e.g., Ilagan v. McDonald, 2016 U.S. Dist. LEXIS 79889, at *2

11   (D. Nev. June 16, 2016) (granting petition based on unemployment and zero income); Reed v.

12   Martinez, 2015 U.S. Dist. LEXIS 80629, at *1, 2015 WL 3821514 (D. Nev. June 19, 2015)

13   (granting petition for incarcerated individual on condition that applicant provides monthly

14   payments towards filing fee). It does not include those whose access to the court system is not

15   blocked by their financial constraints, but rather are in a position of having to weigh the financial

16   constraints pursuing a case imposes. See Sears, Roebuck & Co. v. Charles W. Sears Real Estate,

17   Inc., 686 F. Supp. 385, 388 (N.D. N.Y.), aff’d, 865 F.2d 22 (2d Cir. 1988) (denying petition to

18   proceed IFP because petitioner and his wife had a combined annual income of between $34,000

19   and $37,000).

20          Moreover, a court should “deny leave to proceed in forma pauperis at the outset if it

21   appears from the face of the proposed complaint that the action is frivolous or without merit.”

22   Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir. 1987) (citations omitted); see

23   also 28 U.S.C. § 1915(e)(2)(B)(i). An in forma pauperis complaint is frivolous if “it ha[s] no

24

     ORDER DENYING APPLICATION TO PROCEED
     IN FORMA PAUPERIS - 2
 1   arguable substance in law or fact.” Id. (citing Rizzo v. Dawson, 778 F.2d 527, 529 (9th Cir.

 2   1985); see also Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984).

 3          A pro se Plaintiff’s complaint is to be construed liberally, but like any other complaint it

 4   must nevertheless contain factual assertions sufficient to support a facially plausible claim for

 5   relief. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell

 6   Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). A

 7   claim for relief is facially plausible when “the plaintiff pleads factual content that allows the

 8   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 9   Iqbal, 556 U.S. at 678.

10          Ordinarily, the Court will permit pro se litigants an opportunity to amend their complaint

11   in order to state a plausible claim. See United States v. Corinthian Colleges, 655 F.3d 984, 995

12   (9th Cir. 2011) (“Dismissal without leave to amend is improper unless it is clear, upon de novo

13   review, that the complaint could not be saved by any amendment.”).

14          Although Massey’s allegations are serious, the incident described in the Complaint

15   occurred in 2010. The statute of limitations for 1983 claims is tied to the state’s statute of

16   limitations for personal injury. Rivera v. Green, 775 F.2d 1381, 1384 (9th Cir. 1985). That

17   statute requires a plaintiff to sue within three years of their injury. RCW 4.16.080(2). Massey

18   also alleges a claim under 18 U.S.C. § 241, but this is a criminal statute that does not support a

19   claim in a civil case such as this. Massey’s complaint is therefore not plausible on its face.

20

21

22

23

24

     ORDER DENYING APPLICATION TO PROCEED
     IN FORMA PAUPERIS - 3
 1          In light of the foregoing, Massey’s application to proceed in forma pauperis is DENIED.

 2   Plaintiff shall, within 21 days of this Order, pay the filing fee or file a proposed amended

 3   complaint addressing these deficiencies. Otherwise, the matter will be dismissed without

 4   further notice.

 5          IT IS SO ORDERED.

 6

 7          Dated this 12th day of June, 2019.

 8

 9                                                      A
                                                        Ronald B. Leighton
10                                                      United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING APPLICATION TO PROCEED
     IN FORMA PAUPERIS - 4
